               Case 1:19-cr-00724-JGK Document 13 Filed 11/27/19 Page 1 of 4

                                                                                ''I"'--··-·-   ··------ -- ·---- -
                                                                                II tl~ns SLJhJ",.
                                                                                .,
                                                                                '.; lJ'.)C, p,1c~: '.'.'
                                                                                'Ir··
                                                                                ,       }C(''l'~r..,:r
                                                                                   ..,,L·- _   .o. .\_ •_   i~   - .' ' _ T
  l:NJTlcO STAn's IJISTR!Cl COURT                                               ';
  SOUTl-11-RN DISTRICT OF NEW YORK                                              .ji)CC

     l lnitecl States of America.

                               v.                                                        -fi'R!IPllSEDJ
                                                                                     PROTECTIVE ORDER
    Ji1n111ie Giln1ore,
                                                                                          19 Cr. 724 (JGK)
                                              Dej'endant.


                Upon the app!icntion of the l)nited State::; of 1\111erica, \.Vith the consent of the undersigned

 counsel, nnd the de fondant having requested discovery under Fed. R. Crim. P. 16(n)( I )(F), the

 Coun hereby finds and orders as follows:

               Wl-IEI~I~r\S,        the Guver111ncnt intends to disclose to the defendant docun1ents, obje1,..:ts, and

 infonn~nion,           including electronically stored iniOnnntion ("ESl"), pursuant to federal Rule                               L1f


 Crin1inal Prucedure l6, 18 U.S.C.                    S 3500,   and lhe Ciovcrnn1ent's gcnl'ral ubligatiu11 tu                rn~ducl:


e:-cculp<1tory Dnd i1npeachn1ent 111aterial in crin1i1ic1l cases, all of which \viii he referred to herein                          ~1s


"Disclosure Material"; nnd

               V\'lll~H.EAS,         the entry of a protective order ln this cuse \Viii rern1it tht'. CJovcr111ne11t

expeditiously to produce Uisclosure !\1aterinl vvi!houl further lltigatiun ur the need !llr substantial

redactiuns, u1h.J will al'fnnl thl' defense prornpt ac.::css             t~)   such 1nntcri;1Js, in s11hstantially 1111lTd;1rtcd

 t~11·11L    \vl1ich 1,.vi!J   t~1cilitate   the prepn1·atio11 of the defense;

IT IS llEREUY ORDERED:

               I.    I here is good C<lLJSe l(ir entry ora prulective order and the provisions set rurtli lier1...·i11.



i11L·llldi11f__'. any succcS.'>(JI' c1n111scl (collcctivc!y, ''the dc!'ensc··), other than c1s set li.irth licrci11. :ind

_..,11~111   be usl.'d by the dc!Cnsc snlcly !Or purpuses cd'dc/Cnding this                ~1clion.
         Case 1:19-cr-00724-JGK Document 13 Filed 11/27/19 Page 2 of 4




          .1. !)isclosurc tv!:itcrinl 111ay be disclosed by the dctCnsc to:

              <l.   ·rhe defendant;

              b. '!'he tOllo\ving persons (hcreinnller, "Designated Persons"):

                          1.   investig8tive. paralegal,     s~~cretariali   clerical, ancl other personnel en1ployecl

                               or rctnincd by defense coL-·nsc!;

                       11.     independent expert \Yitne.sses, investigators, or advisors retained by Jefensc

                               counsel in connection wit:1 this action; and

              c. such other persons as hereafter 111ay be authorized by the Court.

All L)esignated [>ersons to who1n Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Muter bl is disclosed to ""Y

Designaied Persuns, defense counsel shall first p:ovidc each Designated Person with a copy of this

()rder and instruct such IJcsignutcd Pcrson(s) 1hat they a1·c bound by the tcrn1s ot' this Order.

Dc1'e11sc C:ounsel    sh~1JI n1~1ke    rc.1so11<1hlc efforts lo rnaintni11 a record of what [)isclosurc f\llatcri;1!

hns been disclosed to J)csignatcd Persons pursu<int to this ()rdcr.

         4. lJc[Cnse counsel n1ay show l)isclo.sure Material to potentird witnesses (''Potential

Witnessi:.'i'') during the course nnd klr the purpose of invt,;stigation, but shall not disse1ninate

Disclusurc    M~1tcrial    tu Potcntiul Wit11c<;scs or pc.:1nit Potential \Vitnesscs to n1ake or retui11 cupil's

of J")isclnsurc !Vlalcrial       'ro   the extent f)isc!osure 1'1/futerial is dLc.;closed to f\JtcntiJI     Vv'itnc~>ses,


deli:11,:.,c c,iunscl ;;hall llrsl instruct cnch Potential \\1 it11css ;1s to the tcrn1s of' this Ordc1· and i11stn1cL

::,uch Po!c11tial \Vitncss(cs) that        th~y   <trc bnu11d by the tenns of this Urder. l)c!Cn::ic counsi.:l shall

1nukl' 1Ttl:.u11c11Jle cJTurl::i tu 1nui11tuin a recu1·d ut' \.vhat Disclosure l\il~1t·erial h<lS bcl'll disclu';1:.·d to

l\ltcnlial \Vit11L'Sscs   pursu~111t l\l   this ()rdcr.
        Case 1:19-cr-00724-JGK Document 13 Filed 11/27/19 Page 3 of 4




           5. T'hc detCnse shall not post nny l)isclDsure Material on uny Internet site             01·   nct\vork site

to \vhich pcrso11s other than the parties hereto )·:8ve access, and shall not disclose any I)isclosurc

M<.tterial to the 1ncdia or any third party except as set !Orth herein. \'his p1·ovisiun sliull not prevent

the !I ling ufl)isclosurc Matcri::il J-Or purposes oJ'any j11clicial proceeding.

           6. The Governn1cnt n1<ly authorize. in '.vriting, disclosure or Disclosure J\!laterinl beyond

tlint othcr\visc per111itted by this ()rder without f.irther ()rcier of this Court.

           7. This 01·de1· does not prevent the disclosure of any Disclosure Material in any j11dicial
                                                                          tJ1 ~:~~i...ef"
                                                                            1
pr{_)cccding in this c1ctiun, or tu any judge or n:agistrate judge,1 for purpo es of this action. All

public nlings slrnll separntely comply with tile privacy protection provisions of 1-edernl Ruic of

l'ri111!nal Procedure 49.1.

           8. J:'xcept for Disclosure Material that ins been made part of' the recurJ oJ' this case, the

del'en~e     shall r8turn to the Govern111e11L or se1..ure!y destroy or delete, cill Disclosure tv1aterial

\vitliin thirty (JO) Jays of the expiration of the period for direct            appe~t!   1!·0111 any verJict in the

abnve-capt iuned Cll'iC' the per ind 0 rd irect <lppcr I fro111 any lJrdcr d is1n iss!ng any 0 f the ch;irges in

the nbuvc-cuptiuncd rnsc; ur the grnnting uf tiny 111ntion 111adc llll behalf of' the                 (_iover111nl~111


dic.111issi11g uny cliurges in the   ~tbovc-capLiuned   cJse. \vhichever Jate is later.

        l)     'J'iie provisions of this ()rder sha!)    10[   tennill<lte Ht the conclu:-;iun Df tlJi:-;    Cri111i11;ii


prusecu1inn a11d the (\iurl 1,vill retain jurisJict1on to cnf'orcc this ()rder until tile l'ourt urdcrs

othcnvisc.
           Case 1:19-cr-00724-JGK Document 13 Filed 11/27/19 Page 4 of 4




             I 0. This ()rdcr 111:1y be signed in countcrparls rind transniitted by fi.1csiniill:' nnd/ur electronic

copy, each of\.vhich countcrp:Jrts \viii be Jccinc.J tu be Hn original <Jnd which taken together will

co11stitu!t tl1e ()rder.




AGREED AND CONSENTED TO:

      CiEOFFIZEY S. BERMAN
      United Slates /\ttoriicy
      Southern J)istrict ofNe\v York


                                                                                                         I                !

ll y: _._<_,,l1,,,l!Wl'"-----''1-'·'--,.___._·- -"";· -.. -------- -
           .f
                                                                                          fJatt::        f
                                                                                                    II lf /J1
      Jun· P<ia11g
      Ass1stnnl United States Attorney




By:      .l!h-"'''-'-'--/+--------------------                                            Date:     i/   /z 1;)
                                                                                                             '   -   -   ---
                                                                                                                                       cl
                                                                                                                               __ L _ _ _ _ _ _ _ _ _ _ _




      Cl
      Zafiadi Bal m111yi. Esg.
             nscl fo Dcfrml:rnt .li111111ic Uilmorc



SO ORDERED:

f);1ted· Ne\V Yllrk. Nc\v York
         N~               .201'!                                ~·

                                                                ~~l\._jj(~~
                                                                 i~          ONOR_ ABl.I .IOI IN Ci. h.01·.l. I_ I
                                                                          Tl:IJ STATlcS DISTRICT .IUDGL:
                                                                       SUIJTI IER" D1s·1 RICI or Nl;W YORI.;




                                                                         4
